Citation Nr: 0502724	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating for facial 
scar residuals of skin cancer, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased disability rating for disc 
narrowing of the cervical spine, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1976, and from July 1991 to April 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO also 
denied a claim for automobile or adaptive equipment 
eligibility.  The veteran filed a notice of disagreement with 
that denial, but his substantive appeal indicted that he was 
only appealing the two issues listed above and not the 
automobile or adaptive equipment eligibility claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
sent the veteran notice letters in March 2001 and July 2003; 
however, neither letter advised him of what the evidence must 
show in order to establish increased ratings for his service-
connected facial scars and disc narrowing of the cervical 
spine.  On remand, the RO should provide the veteran 
appropriate notice.

The veteran's representative has requested that the veteran 
be re-examined for evaluation of his facial scars and 
cervical spine.  In his December 2004 appellant's brief, he 
contends that the VA examinations conducted in April and May 
2001 are inadequate for rating purposes.  He points out that 
the examinations were conducted by VA examiners without the 
benefit of claims folder or medical records review.  This 
fact is noted in the first paragraph of each examination 
report.  The representative also argues that examination is 
necessary in order to evaluate the veteran in light of new 
criteria for each of the service-connected disabilities on 
appeal.  The Board agrees.  As ongoing treatment at VA is 
indicated, updated treatment records should also be 
requested.  

The criteria for evaluating disorders of the spine were 
amended on September 23, 2002, and again on September 26, 
2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  Another final 
rule added two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  See 69 Fed. 
Reg. 32,449 (June 10, 2004).  The RO has not considered 
whether the new criteria from September 2003 and June 2004 
should be applied in this case, and this should be 
accomplished on remand.

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate the claims for 
increased ratings for his service-connected 
facial scars and disc narrowing of the 
cervical spine; (2) the information and 
evidence that VA will seek to obtain on his 
behalf; (3) the information or evidence that 
he is expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be associated 
with the claims folder.

2.  Obtain updated VA treatment records from 
the Phoenix and Albuquerque VA medical 
centers.

3.  After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his cervical 
spine.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected disc 
narrowing of the cervical spine.  The 
examiner should specifically document 
whether there is any ankylosis of the 
spine, muscle spasm or guarding, 
abnormal gait, abnormal spinal contour, 
reversed lordosis, or abnormal kyphosis.  
The examiner should also identify any 
orthopedic and neurological findings 
related to the service-connected disc 
narrowing of the cervical spine and fully 
describe the extent and severity of those 
symptoms.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."  

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks?  Is there intermittent relief?

The examiner should conduct range of 
motion testing of the cervical spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

4.  Schedule the veteran for an 
appropriate VA examination of his facial 
scars.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Unretouched color photographs 
should be included with the report.  A 
rationale for any opinion expressed should 
be provided.

The examiner should identify and describe 
in detail all residuals attributable to the 
veteran's service-connected facial scar 
residuals of skin cancer.  

The examiner should describe in detail 
the veteran's scars, including size 
(length and width), location, extent of 
any disfigurement, contour, any adherence 
to underlying tissue, hypo or hyper 
pigmentation, any abnormal texture 
irregular, atrophic, shiny, scaly, etc.), 
any tissue loss, induration, or 
inflexibility.  Photographs of the 
affected areas should be included with 
the examination report.  The examiner 
should also note whether there is any 
pain on examination of the scars.

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do not 
include adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Readjudicate the appellant's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  The RO should apply all 
relevant regulations and diagnostic codes, 
with particular attention to recent changes 
in the diagnostic codes applicable to the 
disabilities on appeal, including, but not 
limited to, the September 2003 and June 2004 
regulatory revisions for rating the spine.  
If the benefits sought on appeal remain 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


